DORIS JEAN STALNACKER,                         )
                                               )
          Appellant,                           )
                                               )       No. SD36954
vs.                                            )
                                               )       FILED: July 29, 2021
JUDGE DAVID DOLAN                              )
                                               )
          Respondent.                          )


              APPEAL FROM THE CIRCUIT COURT OF MISSISSIPPI COUNTY

                              Honorable Judge John H. Bloodworth


AFFIRMED

          Doris Jean Stalnacker ("Stalnacker") appeals the trial court's dismissal of her

civil suit seeking damages against Judge David Dolan ("Judge Dolan") for false

imprisonment. Stalnacker's petition alleged that Judge Dolan was a circuit court judge

and presided over a case in which Stalnacker was charged with a criminal offense and

was placed on probation.1 In that case, Judge Dolan erroneously ordered that "[n]o

earned compliance credit ("ECC") in this case will be allowed[,]" revoked Stalnacker's




1   This criminal case is State v. Doris J. Stalnacker, Case No. 08MI-CR00080-01.
probation, and ordered her sentence to be executed after the probation period had

expired. As a result, Stalnacker served 26 months in the Missouri Department of

Corrections before a habeas court ordered that Stalnacker be released from

confinement.2 Stalnacker sued Judge Dolan for false imprisonment, seeking

$2,000,000 in damages, and alleged that Judge Dolan "lacked authority and

jurisdiction" when he disallowed ECCs, revoked her probation, and ordered her

sentence to be executed after her term of probation had expired.

        Judge Dolan filed a motion to dismiss for failure to state a claim upon which

relief could be granted, arguing that Stalnacker's petition was barred by the doctrine of

judicial immunity. The trial court granted Judge Dolan's motion, finding Stalnacker's

claim against him was barred by the doctrine of judicial immunity. Stalnacker appeals

this judgment.

        Stalnacker raises two points on appeal. In point 1, Stalnacker claims the trial

court erred in dismissing her petition for failure to state a claim because the petition

alleged facts that, if true, establish that Judge Dolan was not entitled to the affirmative

defense of judicial immunity. In point 2, Stalnacker claims the trial court erred in

dismissing the petition for false imprisonment by ruling Judge Dolan "was a Circuit

Judge who regularly oversaw probation matters" and "had jurisdiction to decide

probation matters" because there were no such allegations in the petition which was

dismissed. Finding no merit in either of Stalnacker's points, we affirm.




2 The Western District of this Court affirmed the habeas court's judgment and held "[t]he court lacked

the authority to revoke Stalnacker's probation here, because the term ended in 2014." State ex rel.
Hawley v. Chapman, 567 S.W.3d 197, 205 (Mo. App. W.D. 2018).


                                                    2
                                         Discussion

       Both of Stalnacker's points challenge the trial court's dismissal of her petition.

We apply de novo review to the trial court's grant of a motion to dismiss. Lang v.

Goldsworthy, 470 S.W.3d 748, 750 (Mo. banc 2015). "In determining the

appropriateness of the trial court's dismissal of a petition, an appellate court reviews

the grounds raised in the defendant's motion to dismiss." Id. Judge Dolan's motion to

dismiss alleged that Stalnaker failed to state a claim because her claim was barred by

the affirmative defense of judicial immunity.

       When addressing an affirmative defense raised in a motion to dismiss, courts

may consider only the facts contained in the petition. Murray-Kaplan v. NEC Ins.,

Inc., 617 S.W.3d 485, 491 (Mo. App. E.D. 2021). A trial court may dismiss a petition

based on an affirmative defense only if the face of the petition clearly and without

exception establishes the failure of that cause of action. Id. A motion to dismiss for

failure to state a claim is solely a test of the adequacy of the plaintiff's petition.

Wyman v. Missouri Dept. of Mental Health, 376 S.W.3d 16, 18 (Mo. App. W.D.

2012). We review the petition in an almost academic manner to determine if the facts

alleged satisfy the elements of a recognized cause of action. Id. In doing so, we treat

plaintiff's averments as true and liberally grant the plaintiff all reasonable inferences.

Id.

                                           Point 1

       In point 1, Stalnaker argues the trial court erred in dismissing her petition for

failure to state a claim upon which relief can be granted because she alleged facts

which, if true, establish that Judge Dolan was not entitled to judicial immunity because

Judge Dolan acted without jurisdiction. Stalnaker's argument fails because it ignores

                                               3
the distinction between actions taken "in excess of [authority]" and actions taken

"wholly without jurisdiction."3 Even if we treat every allegation in Stalnacker's petition

as true, Stalnacker cannot recover because her petition demonstrates that Judge Dolan

had subject matter jurisdiction to decide probation revocation cases, and thus, the

doctrine of judicial immunity applies to shield him from liability.

        Missouri has long recognized the doctrine of judicial immunity. Howe v.

Brouse, 427 S.W.2d 467, 468 (Mo. 1968). This immunity is absolute and protects

"[c]onduct which is 'intimately associated with the judicial phase' of the judicial

process." Bugg v. Rutter, 466 S.W.3d 596, 603 (Mo. App. W.D. 2015) (quoting

White v. Camden Cnty. Sheriff's Dep't, 106 S.W.3d 626, 633 (Mo. App. S.D.

2003). "Judges have absolute immunity not because of their particular location within

the Government but because of the special nature of their responsibilities." Butz v.

Economou, 438 U.S. 478, 511, 98 S. Ct. 2894, 2913, 57 L. Ed.2d 895 (1978).

        This immunity applies even when the judge is accused of acting
        maliciously and corruptly[.] . . . His errors may be corrected on appeal,
        but he should not have to fear that unsatisfied litigants may hound him
        with litigation charging malice or corruption. Imposing such a burden on
        judges would contribute not to principled and fearless decisionmaking
        but to intimidation.

Pierson v. Ray, 386 U.S. 547, 554, 87 S. Ct. 1213, 18 L.Ed.2d 288 (1967). "Missouri

courts have embraced these propositions of law wholeheartedly." Long v. Cross

Reporting Serv., Inc., 103 S.W.3d 249, 253–54 (Mo. App. W.D. 2003).




3 We have replaced the word "jurisdiction" with "authority" where courts have used the term
"jurisdiction" in cases that "do not question the court's subject matter or personal jurisdiction and really
go to the court's authority to render a particular judgment in a particular case." J.C.W. ex rel. Webb
v. Wyciskalia, 275 3d 249, 254 (Mo. banc. 2009) (stating "the courts of this state should confine their
discussions of circuit court jurisdiction to constitutionally recognized doctrines of personal and subject
matter jurisdiction") (internal citations and quotations omitted).

                                                     4
       Judicial immunity applies as long as a "judge does not act wholly without

jurisdiction" Id. (quoting Nelson v. McDaniel, 865 S.W.2d 747, 748 (Mo. App. W.D.

1993)). In deciding if judicial immunity applies, we construe jurisdiction broadly. Id.

Missouri courts have held that "[a] judge with subject matter jurisdiction has judicial

immunity from all actions taken, even when acting in excess of his [authority]." State

ex rel. Raack v. Kohn, 720 S.W.2d 941, 944 (Mo. banc 1986); Long, 103 S.W.3d at

253 (emphasis added).

       "Subject matter jurisdiction is simply a matter of 'the court's authority to render

a judgment in a particular category of case.'" Ground Freight Expeditors, LLC v.

Binder, 359 S.W.3d 123, 126 (Mo. App. W.D. 2011) (quoting State v. Molsbee, 316

S.W.3d 549, 552 (Mo. App. W.D. 2010). "Subject matter jurisdiction is governed by

article V of the Missouri Constitution." J.C.W., 275 S.W.3d at 252. "Article V, section

14 sets forth the subject matter jurisdiction of Missouri's circuit courts in plenary

terms, providing that '[t]he circuit courts shall have original jurisdiction over all cases

and matters, civil and criminal.'" Id. at 253.

       Howe is on point. There, a plaintiff filed a civil suit against a municipal judge

alleging that the judge's assessments of costs to him were "wholly and entirely without

jurisdiction[.]" 427 S.W.2d at 467. The municipal judge filed a motion to dismiss for

failure to state a claim because his action was in the performance of his judicial

function and barred by the statute of limitations. Id. at 468. The trial court sustained

the motion to dismiss. Id. The Supreme Court of Missouri, in affirming the trial

court's grant of the judge's motion to dismiss, observed a distinction between acts

"which exceed the officer's [authority], and those performed by him entirely without

jurisdiction." Id.

                                             5
       "Excess of [authority]," as distinguished from the entire absence of
       jurisdiction, means that the act, although within the general power of the
       judge, is not authorized, and therefore void, with respect to the particular
       case because the conditions which alone authorize the exercise of his
       general power in that particular case are wanting, and hence
       the judicial power is not in fact lawfully invoked.

Id. (quoting Pogue v. Swink, 284 S.W.2d 868, 873 (Mo. 1955) (emphasis added).

Because the municipal judge in Howe was presiding in a court established pursuant to

the Missouri Constitution and was exercising judicial power provided therein, he had

jurisdiction for purposes of judicial immunity. Id.

       In a factually similar case, the Western District of this Court affirmed the trial

court's grant of a motion to dismiss finding judicial immunity applied to a judge who

erroneously revoked probation and sentenced a defendant. Nelson, 865 S.W.2d at 747.

The Western District found "a judge with subject matter jurisdiction has judicial

immunity from all actions taken, even when acting in excess of his [authority]." Id. at

748. "[The judge] acted in his capacity as a judge when he sentenced [the plaintiff]. . . .

Even if [the judge] incorrectly sentenced [the plaintiff], he did not act wholly without

jurisdiction." Id.

       Howe and Nelson guide our analysis. Stalnacker's petition alleged that Judge

Dolan was a circuit court judge in Missouri who wrongfully revoked her probation and

ordered execution of her 15-year sentence. Stalnacker's allegations, if true, demonstrate

Judge Dolan acted in excess of his authority but not wholly without jurisdiction since he

had subject matter jurisdiction over probation revocation matters and was acting in his

capacity as a judge when he exceeded his lawful authority in revoking Stalnaker’s

probation. Point 1 is denied because Stalnacker's petition, taken on its face, has failed to

state a claim upon which relief may be granted against Judge Dolan.


                                             6
                                         Point 2

       Point 2 fails for similar reasons. In point 2, Stalnacker claims the trial court

erred in dismissing the petition for false imprisonment by finding that Judge Dolan

"was a Circuit Judge who regularly oversaw probation matters" and "had jurisdiction to

decide probation matters" because there were no such allegations in the petition.

Stalnacker's argument fails because she overlooks the fact that she alleged in her

petition Judge Dolan was a Missouri circuit court judge and was acting as such when he

erroneously revoked her probation and ordered her sentence to be executed. The

finding she contests—that Judge Dolan "had jurisdiction to decide probation matters"—

is a legal conclusion based on her factual allegation. "[W]here, as here, the facts are

uncontested, a question as to the subject-matter jurisdiction of a court is purely a

question of law[.]" Missouri Soybean Ass'n v. Missouri Clean Water

Comm'n, 102 S.W.3d 10, 22 (Mo. banc 2003). Because Stalnacker alleged Judge

Dolan was a Missouri circuit court judge, it was not an error for the trial court to make

the legal conclusion that Judge Dolan had subject matter jurisdiction pursuant to

Article V, Section 14 of the Missouri Constitution to decide probation matters. Point 2

is denied.

                                       Conclusion

       The trial court's judgment is affirmed.



MARY W. SHEFFIELD, P.J. – OPINION AUTHOR

NANCY STEFFEN RAHMEYER, J. – CONCURS

DON E. BURRELL, J. - CONCURS



                                             7